COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Quinton Malbrough v. The State of Texas

Appellate case number:      01-18-00941-CR

Trial court case number:    1524524

Trial court:                177th District Court of Harris County

       Appellant Quinton Malbrough’s brief initially was due on February 19, 2019. We
have previously granted four motions for an extension of time, advising appellant that no
further extensions would be granted. After we granted the most recent extension,
appellant’s brief was due on June 25, 2019. On June 26, 2019, appellant filed another
motion for an extension of time file his brief. The motion is granted. Appellant’s brief
is due to be filed no later than WEDNESDAY, JULY 3, 2019. No additional
extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __July 2, 2019___